        Case 2:20-mj-30427-DUTY ECF No. 1 filed 10/15/20    PageID.1        Page 1 of 5




                                                            Case: 2:20−mj−30427
                                                            Assigned To : Unassigned
                                                            Assign. Date : 10/15/2020
                                                            Description: RE: DEMETRIOUS
                                                            TERELL PEGUES (EOB)




           Code Section                        Offense Description




✔

                                                             Complainant’s signature


                                                              Printed name and title




    October 15, 2020                                            Judge’s signature


                                                              Printed name and title
Case 2:20-mj-30427-DUTY ECF No. 1 filed 10/15/20   PageID.2   Page 2 of 5
Case 2:20-mj-30427-DUTY ECF No. 1 filed 10/15/20   PageID.3   Page 3 of 5
Case 2:20-mj-30427-DUTY ECF No. 1 filed 10/15/20   PageID.4   Page 4 of 5
Case 2:20-mj-30427-DUTY ECF No. 1 filed 10/15/20   PageID.5   Page 5 of 5




  October 15, 2020
